Title: To Thomas Jefferson from Jacques Joseph Ducarne de Blangy, 3 July 1801
From: Blangy, Jacques Joseph Ducarne de
To: Jefferson, Thomas


               Paris, 3 July 1801. The United States, having several rivers and being bound on one side by the sea, may be interested in measures that could save the lives of ships’ crews and help to recover merchandise from shipwrecks close to shore. He was motivated to begin experimenting in these methods after he read about an incident in which 25 people perished within sight of land. He has succeeded in shooting a lifeline several hundred yards, and encloses a small printed tract that describes his work. One obstacle that he has had to overcome is the clannishness that Rousseau considered to be the greatest enemy to the sciences. In Ducarne de Blangy’s case, his work has been dismissed because he is not an artillery officer but a civilian, and one of provincial origin. He knows, though, that his advancements will save thousands of lives each year. He urges TJ to have a trial made using a kite to carry a line between ship and shore on a stormy day. Ducarne de Blangy is confident that the method will work, but his more than 70 years of age and other circumstances have prevented him from proving it himself by experiment. He points out that the method of shooting a line by rocket or cannon can also be employed as an aid to help cross large rivers such as those found in the United States. When one uses a rocket for that purpose, a barbed projectile, which he illustrates, is the best means of securing a line to the far shore of a river. He also draws two ways of arranging the rope before launching a line to a ship with a mortar. He is as proud of those developments in specific techniques as he is of his basic concept itself. He also encloses a manuscript summary of the methods contained in the printed work.
            